Title: 1772. Feby. 4th. Tuesday.
From: Adams, John
To: 


       Took a Ride in the Afternoon with my Wife and little Daughter to make a visit to my Brother. But finding him and Sister just gone to visit my Mother we rode down there, and drank Tea, altogether. Chat­ted about the new Promotions in the Militia, and speculated about the future Officers of this Company, upon supposition that the old Officers should resign—Billings, Brother, &c.&c.
       It is curious to observe the Effect these little Objects of Ambition have upon Mens Minds. The Commission of a Subaltern, in the Militia, will tempt these little Minds, as much as Crowns, and Stars and Garters will greater ones. These are Things that strike upon vulgar, rustic Imaginations, more strongly, than Learning, Eloquence, and Genius, of which common Persons have no Idea.
       My Brother seems to relish the Thought of a Commission, and if Rawson and Bass resign, I hope he will have one—under Billings.
      